Citation Nr: 1642395	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from December 1987 to December 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea, diagnosed in 2001, may be a result of his service in the Persian Gulf War.  His DD Form 214 shows that he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  

The Veteran contends that sleep apnea had its onset in service.  In his May 2014 formal appeal, he asserts that he has had problems with falling asleep at inappropriate times since service.  He stated that he often got in trouble for falling asleep while on duty, and that he noticed he was more tired than his fellow service members, despite feeling like he was getting the same amount of sleep.  His service personnel records, which might support his contention that he was disciplined for falling asleep while on duty, are not of record and should be obtained.  

The Veteran was provided a VA examination in December 2012.  The examiner did not discuss the Veteran's lay reports of falling asleep at inappropriate times during service.  The examiner noted that sleep apnea may be due to "body habitus issues or oral pharyngeal pathology", but did not provide an opinion as to whether sleep apnea was incurred in or caused by service.  The finding that sleep apnea is a product of body habitus issues or oral pharyngeal pathology would not necessary contradict a finding of in-service incurrence.  The Board finds that a new VA examination is necessary to assist in determining whether sleep apnea was incurred in service, or alternatively, whether he has a medically unexplained chronic multi-symptom illness as a result of his Persian Gulf War service.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain service personnel records pertaining to the Veteran's Army service.  

2.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his sleep disorder.

a.  Indicate by diagnosis all sleep disorders currently shown, and;

b.  Render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that any diagnosed sleep disorder had its onset in service or is otherwise related to service.  The examiner is specifically asked to address the Veteran's lay reports of falling asleep at inappropriate times and feeling tired during service.

c.  If any of the Veteran's claimed symptoms cannot be attributed to a known diagnostic entity, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

The VA claims folder should be made available to the examiner for review in connection with the examination.  The examiner should provide a rationale for all conclusions.

3.  Thereafter, adjudicate the issue on appeal in light of this and all other additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


